DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godeau et al. 6,155,610.
In regard to claim 1, Godeau discloses a connection clamping device arranged for connecting a flexible tube 10 to a barbed end 16 of a connection means, whereby the barbed end comprises a barb (rear most barb 19) and the connection means during connection is arranged to protrude into an end of the flexible tube, characterized in that said connection clamping device comprises two halves 28 which, during connection when the connection means protrudes into an end of the flexible tube, are arranged to be connected and locked to each other by a locking mechanism 36, 38 around the connection means and the flexible tube, such that the 
wherein an inner diameter of the connection clamping device except from where the first rib is provided is larger than an outer diameter of the flexible tube and an inner diameter of the tube formed part at the position for the first rib is less than the outer diameter of the flexible tube (see fig. 3)
wherein the rib is configured to create a space between the connection clamping device inner diameter and the outside diameter of the flexible tube, and
wherein a second rib (front rib 40) is provided in the two halves, whereby the second rib is
arranged to compress the flexible tube against a coned surface (the front of rear rib 40) of the barbed end, above the barb when the connection clamping device is provided for clamping the tube to the connection means.
In regard to claim 2, wherein said connection clamping device comprises:
a first half 28 and a second half 28 which when connected to each other forms a tube formed part,
a locking mechanism 36, ,8 arranged such that when the two halves are brought together they are locked to each other,
a first part of a first rib 40 provided in the first half and a second part of a first rib 40 provided in the second half, which rib parts together form a first rib over the inner circumference of the tube formed part when the two halves are locked together, whereby the two halves of the connection clamping device are arranged to be positioned around and locked around the flexible tube and the connection means when the connection means protrudes into the tube and the first 
In regard to claim 5, wherein the locking mechanism 38 is arranged on a first connection surface of each of the two halves and the locking mechanism is one or more protruding latches 36 on one of the halves and recesses 38 on the other of the two halves.
In regard to claim 6, wherein the locking mechanism is arranged on both a first and a second connection surface of each of the two halves and the locking mechanism is one or more protruding latches on one of the halves and recesses on the other of the two halves (see fig. 2).
In regard to claim 7, wherein an indicator window (window created by 32 in which 14 is located in fig. 1) is provided in a side wall of one or both of the two halves, whereby when the connection clamping device is mounted over the flexible tube and connection means the end of the flexible tube should be seen through the indicator window if the tube has been correctly connected to the connection means (see fig. 3 where the end of the hose can be seen through the window).
In regard to claim 9, characterized in that it comprises a positioning rib (end of 32 contacting rib 22 in fig. 3) arranged to counteract with a connection means rib for aligning the connection clamping device axially with the connection means.
In regard to claim 10, Godeau discloses a method for connecting a flexible tube to a barbed end of a connection means, said method comprising the steps of:
providing the connection means 14 protruding into an end of the flexible tube; providing a connection clamping device 28 around the flexible tube and the connection means when the connection means protrudes into the tube, said connection clamping device comprises two comprising a first rib (rear rib 40) and a second rib (front rib 40), wherein the two halves are connected and locked to each other during this step; and
squeezing the flexible tube against the connection means by a first rib (rear rib 19) provided on a part of an inner surface of the connection clamping device around a circumference of the flexible tube, wherein the first rib is configured to create a space between part of the inner surface of the connection clamping device and the outside diameter of the flexible tube, and the second rib is configured to squeeze above the barb on the barbed end (see fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godeau 6,155,610 in view of Bizup et al. 8,696,647.
Godeau discloses a clamping device as described above, where the clamping device is in 
two pieces, but Godeau does not disclose the clamping device being connected by a living hinge.  Bizup et al. teaches that providing a clamping device as either two pieces (fig. 10) or connected with a living hinge (fig. 21) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to substitute the two piece connector with one In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. Applicant argues that claims 1 and 10 are patentable over Godeau because both claims now include the subject matter of canceled claim 8.  The Examiner disagrees, as Godeau discloses the subject matter of claim 8, as described in further detail in the prior rejection section above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679